
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.14


UNITED ONLINE, INC.
FISCAL 2004 MANAGEMENT BONUS PLAN

I. PURPOSES OF THE PLAN

        1.01 The United Online, Inc. ("Company") Fiscal 2004 Management Bonus
Plan ("Plan") is established to promote the interests of the Company by creating
an incentive program to (i) attract and retain employees who will strive for
excellence, and (ii) motivate those individuals to set and achieve above-average
objectives by providing them with rewards for contributions to the financial
performance of the Company.

II. ADMINISTRATION OF THE PLAN

        2.01 The Plan is hereby adopted by the Company's Compensation Committee
of the Board of Directors (the "Committee"), and shall be administered by the
Committee pursuant to the powers provided to the Committee by the Board of
Directors of the Company.

        2.02 The interpretation and construction of the Plan and the adoption of
rules and regulations for administering the Plan shall be made by the Committee.
Decisions of the Committee shall be final and binding on all parties who have an
interest in the Plan.

III. DETERMINATION OF PARTICIPANTS

        3.01 The following individuals will participate in the Plan: Mark R.
Goldston, Charles S. Hilliard, Frederic A. Randall, Jr., Brian Woods, Gerald J.
Popek, Jon O. Fetveit and Robert J. Taragan. An individual shall be eligible to
participate in the Plan if employed by the Company or any of its participating
subsidiaries on June 30, 2004. If an individual is not employed by the Company
or a participating subsidiary on such date, he will not eligible to receive a
bonus under the Plan. However, an individual who is on a leave of absence or
whose employment terminates and is then re-hired in the same fiscal year may
remain eligible at the discretion of the Committee, and the Committee may
provide a pro rata bonus. In the event of termination of an individual's
employment as a result of death or disability, the Committee shall provide the
individual or the individual's estate with a pro rata bonus.

        3.02 For purposes of the Plan:

        A.    An individual shall be considered an employee for so long as such
individual remains employed by the Company or one or more subsidiary
corporations.

        B.    Each corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company shall be considered to be a subsidiary
of the Company, provided each such corporation (other than the last corporation
in the unbroken chain) owns, at the time of determination, stock possessing more
than fifty percent of the total combined voting power of all classes of stock in
one of the other corporations in such chain.

IV. BONUS AWARDS

        4.01 No eligible employee shall earn any portion of a bonus award made
hereunder for any fiscal year until June 30, 2004.

        4.02 The individual bonus awards payable to the participants in the Plan
for the 2004 Fiscal Year shall be based upon the Company's success in achieving
a specified EBITDA target (that is, a target tied to the Company's earnings
before interest expense, taxes, depreciation and amortization expenses)
determined by the Committee for that fiscal year ("EBITDA Target"). In
determining whether the Company has achieved the EBITDA Target, EBITDA will be
determined consistent with the Company's historical methodology for calculating
EBITDA for financial reporting purposes; provided, however, (1) EBITDA shall be
calculated before restructuring and merger related expenses, (2) in determining
whether the Company has achieved the EBITDA Target, any bonus amounts to be
accrued

1

--------------------------------------------------------------------------------


under this Plan shall be excluded from EBITDA, (3) any adjustments to EBITDA
attributable to a change in accounting principles shall be excluded and (4) all
items of gain, loss or expense for such fiscal year determined to be
extraordinary or unusual in nature or infrequent in occurrence, or related to
the disposal of a segment of a business, shall be excluded from EBITDA. In the
event the Company acquires other companies or businesses during the 2004 fiscal
year, the Committee shall use its discretion to determine the impact, if any,
such acquisitions should have on the EBITDA Target. While the bonuses shall be
granted if the Company achieves the EBITDA Target, the Committee may use its
discretion to award bonuses based on criteria other than the EBITDA Target if
the Committee determines it to be appropriate based on executive performance and
other facts and circumstances, with the goal being to reward performance based
upon the Company's objectives.

        4.03 The bonuses for shall be based on a percentage of each individual's
base salary for fiscal 2003. For Mark Goldston, he will receive a bonus equal to
50%, 65%, 100% or 125% of base if the Company achieves, respectively, 100%,
115.9%, 123.8%, or greater than 131.7% of the EBITDA Target. For the other
eligible participants, each will receive 40%, 50%, 75% or 100% of his base if
the Company achieves, respectively, 100%, 115.9%, 123.8% or greater than 131.7%
of the EBITDA Target.

        4.04 Following completion of the bonus calculation referenced above, the
Committee shall issue a written report containing the final calculation.

V. PAYMENT OF BONUS AWARDS

        5.01 Bonuses shall be paid no later than September 15, 2004. All
payments under the Plan shall be subject to the Company's collection of all
applicable federal, state and local income and employment withholding taxes.

VI. GENERAL PROVISIONS

        6.01 The Plan shall become effective when adopted by the Compensation
Committee. The Committee may at any time amend, suspend or terminate the Plan,
provided such action is effected by written resolution and does not adversely
affect rights and interests of Plan participants.

        6.02 No amounts awarded or accrued under this Plan shall actually be
funded, set aside or otherwise segregated prior to payment. The obligation to
pay the bonuses awarded hereunder shall at all times be an unfunded and
unsecured obligation of the Company. Plan participants shall have the status of
general creditors and shall look solely to the general assets of the Company for
the payment of their bonus awards.

        6.03 No Plan participant shall have the right to alienate, pledge or
encumber his/her interest in this Plan, and such interest shall not (to the
extent permitted by law) be subject in any way to the claims of the employee's
creditors or to attachment, execution or other process of law.

        6.04 Neither the action of the Company in establishing the Plan, nor any
action taken under the Plan by the Committee, nor any provision of the Plan,
shall be construed so as to grant any person the right to remain in the employ
of the Company or its subsidiaries for any period of specific duration. Rather,
each employee will be employed "at-will," which means that either such employee
or the Company may terminate the employment relationship at any time for any
reason, with or without cause, subject in each case to any employment agreement
between such person and the Company.

        6.05 This is the full and complete agreement between the eligible
employees and the Company with respect to incentive bonus compensation for the
2004 fiscal year. This Plan does not supersede, but is supplemental to, any
provisions of any employment agreement to which any of the employees eligible
under this Plan may be party. With respect to references to Annual Bonuses in
the Employment Agreements for Messrs. Goldston, Hilliard, Randall and Woods, for
the purposes of such Agreements the references to Annual Bonuses shall be deemed
(A) for the purposes of Involuntary Termination, the greater of (i) 100% with
respect to Mr. Goldston and 75% with respect to the other participants, of their
then current salary or (ii) the bonus received in the preceding year and (B) for
the purposes of termination without cause, 100% of then current salary for
Mr. Goldston and 75% of then current salary for the other participants.

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.14

